70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jesse Wilson JEFFRESS, Appellant,v.William K. SUTER, in his official capacity as Clerk of theUnited States Supreme Court.
No. 94-5309.
United States Court of Appeals, District of Columbia Circuit.
Sept. 20, 1995.Rehearing and Suggestion for Rehearing In Banc Denied Dec. 7, 1995.

Before:  WILLIAMS, HENDERSON, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's orders filed August 26, 1994, and September 20, 1994, be affirmed.  The United States Supreme Court has exclusive supervisory power over its Clerk, and no other court has authority "to review any action of the Supreme Court or its Clerk."  See Marin v. Suter, 956 F.2d 339, 340 (D.C.Cir.)  (per curiam) (court refused to order Clerk of Supreme Court to accept petition for writ of certiorari), cert. denied, 113 S.Ct. 131 (1992).  Because appellant's complaint lacked an arguable basis in law, it was properly dismissed as frivolous.  See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (permitting sua sponte dismissal of frivolous IFP complaints).  Furthermore, the district court did not abuse its discretion in denying appellant's motion for reconsideration.  See Browder v. Director, Illinois Dep't of Corrections, 434 U.S. 257, 263 n. 7 (1978);  Twelve John Does v. District of Columbia, 841 F.2d 1133, 1138 (D.C.Cir.1988).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.